Citation Nr: 1633872	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 20 percent prior to August 20, 2013, and greater than 40 percent as of that date, for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this case in January 2014.  An April 2015 rating decision granted a 40 percent rating for the Veteran's lumbosacral spine disability effective August 20, 2013. 

The Veteran, his wife, and daughter testified at a hearing before the undersigned in August 2013.  The Veteran and his daughter also testified at a hearing before a Decision Review Officer (DRO) at the Philadelphia RO in January 2012.  Transcripts of both hearings are of record. 

The Board notes that in July 2013, the Veteran filed a substantive appeal (VA Form 9), perfecting his appeal regarding the issue of an increased rating for posttraumatic stress disorder with bipolar disorder and depressive disorder.  See 38 C.F.R. §§ 20.200, 20.202 (2016).  The VA Form 9 reflects a request to testify at a hearing before the Board by videoconference.  The hearing has not yet been scheduled.  Accordingly, the Board will not address this issue at this time. 


FINDINGS OF FACT

1. Prior to August 20, 2013, the Veteran's lumbosacral spine strain was manifested by limited motion, pain, spasm, weakness, and an abnormal gait, with forward flexion greater than 30 degrees. 

2. As of August 20, 2013, the Veteran's lumbosacral spine strain was manifested by forward flexion less than 30 degrees, but no favorable or unfavorable ankylosis. 



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to August 20, 2013, and in excess of 40 percent as of that date, for lumbosacral spine strain, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As the most recent December 2014 VA examination report reflects range-of-motion findings satisfying the criteria for the maximum rating based on limitation of motion, and as the maximum rating has been assigned since August 2013 based on limitation of motion, any issues as to whether testing included active or passive range of motion, or in weight-bearing or non-weight bearing, are moot.  Cf. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); 38 C.F.R. § 4.59 (2016).  There is no evidence indicating that there has been a material change in the severity of the Veteran's lumbosacral spine disability since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Analysis

The Veteran seeks a higher rating for his service-connected lumbosacral strain.  For the following reasons, the Board finds that the criteria for entitlement to a rating greater than 20 percent prior to August 20, 2013, and greater than 40 percent as of that date, are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's lumbosacral spine disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 5237, which pertains to lumbosacral strain. 
The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

By way of background, the Veteran underwent a lumbar laminectomy with diskectomy at L4-5 for a herniated disc in April 2006 at a private facility, and also underwent a previous surgery a few years earlier. 

In a November 2008 statement, the Veteran wrote that he had daily debilitating back pain treated with strong pain medication.  

A November 2008 VA examination report reflects that the Veteran complained of constant low back pain which was moderate to severe.  He had a moderately antalgic gait.  He reported using a cane and lumbar brace, but was not using such assistive devices at the time of the examination.  He reported difficulty with prolonged sitting for more than one hour, standing and walking for more than a half hour, bending, and lifting more than ten pounds due to low back pain.  He worked as an engineer inspector.  On examination, active and passive range of motion using a goniometer showed flexion from 0 to 50 degrees, lateral flexion from 0 to 15 degrees bilaterally, rotation from 0 to 15 degrees bilaterally, and extension from 0 to 15 degrees.  With three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran denied flare-ups of his lumbar spine condition.  There was evidence of moderate pain of the lumbar spine with moderate spasms, moderate tenderness and mild to moderate weakness in lumbar flexion from 40 to 50 degrees, in lateral flexion from 5 to 15 degrees bilaterally, in rotation from 5 to 15 degrees bilaterally, and in extension from 5 to 15 degrees.  The examiner diagnosed a lumbar sprain status post residuals of low back surgery.  

A March 2011 private examination report reflects that on examination, forward flexion of the low back was limited to "23 [inches] of the floor," and extension limited to 5 degrees.  Bilateral rotation was limited to 5 to 10 degrees, and bilateral "side bending" was limited to 5 degrees.  Pain was noted in all ranges of motion.  The Veteran was unable to perform a squat due to severe pain of the lumbosacral spine.  The Veteran also exhibited an antalgic gait.  The examiner further noted that there was spasm of the lumbosacral spine with loss of the normal lumbar lordosis due to spasm. 

A November 2012 VA examination report reflects that the Veteran had daily lumbosacral spine pain, which was treated with prescription pain medication.  The Veteran reported flare-ups of pain that occurred once or twice a month and lasted for a day or two.  At those times the pain was much more severe than usual.  On examination, active range of motion of the thoracolumbar spine with a goniometer showed flexion to 40 degrees with objective evidence of painful motion beginning at 30 degrees, extension ending at 10 degrees with objective evidence of painful motion beginning at this point, and right and left flexion and rotation all ending at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  With three repetitions of testing, there was no change in the above measurements.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Functional loss was due to less movement than normal and pain on movement.  The Veteran had no tenderness or paravertebral spasms of his back.  With regard to the impact on occupational functioning, the examiner noted that the Veteran worked as an inspector, which required him to go to job sites and inspect the site.  Sometimes the Veteran was unable to get out of the car due to back symptoms and had to reschedule the visit.  He denied having lost time from work over the past year.  The examiner diagnosed thoracolumbar strain. 

At the August 2013 Board hearing, the Veteran testified that earlier in the year, around February or March 2013, he missed "a day here, a day there" from work.  He further testified that in 2012 he missed about a week from work when his back "went out."  He stated that he called the doctor, and that during the week he mostly stayed in bed.  

A November 2014 VA Disability Benefits Questionnaire filled out by a private treating clinician, G. Harris, PT, reflects that the Veteran reported chronic lumbar spine pain with a limited ability to stand and perform routine activities of daily living.  The physician stated that the Veteran had 25 percent range of motion in all planes tested.  Repetitive use testing was not performed due to excessive pain and guarding.  

In a December 2014 statement, the Veteran's daughter wrote that standing or sitting for any length of time caused severe pain in the Veteran's back.  She further stated that his back pain affected his ability to perform his job duties, as he had to drive "almost everywhere" and getting in and out of the car was a "supreme struggle."  She noted that the Veteran's boss assigned him to another vehicle that was higher from the ground so that it would be easier for him to get in and out of the car.  

The December 2014 VA examination report reflects that the Veteran reported pain and limited movement; he was unable to sit, stand, or walk without pain.  He denied flare-ups impacting function of the thoracolumbar spine.  Range-of-motion testing showed forward flexion from 0 to 10 degrees; extension from 0 to 5 degrees; and lateral flexion and rotation from 0 to 5 degrees bilaterally.  There was no additional functional loss on repetitive use testing.  The Veteran did not have ankylosis of the spine.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine, but that there were no episodes of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician in the past twelve months.  

Prior to August 20, 2013, the preponderance of the evidence shows that the Veteran's lumbosacral spine disability was not manifested by forward flexion of 30 degrees or less, or ankylosis.  See 38 C.F.R. § 4.71a.  

With regard to the DeLuca criteria, while the Veteran reported flare-ups, the evidence does not show additional functional loss, including due to factors such as (but not limited to) pain, incoordination, fatigability, lack of endurance, swelling, or deformity, beyond that recorded in the range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The evidence also does not indicate flare-ups lasting long enough to further impair earning capacity beyond the baseline disability already compensated under the current ratings assigned.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  In this regard, he stated at the November 2012 VA examination that the flare-ups occurred once or twice a month and lasted for a day or two.  He also has generally denied missing more than a day or two of work.  Pain during range of motion testing was recorded by the examiners at the point where it began, and no further limitations were noted due to pain or other factors such as weakness, including on repetitive testing.  Thus, although the November 2012 VA examination report notes pain beginning at 30 degrees in forward flexion, range of motion consistently reached to 40 degrees even after repetitive use testing.  The presence of pain or other symptoms during range of motion testing does not establish further functional impairment warranting a higher rating, but rather is factored into the ratings currently assigned.  See Mitchell, 25 Vet. App. at 43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  

Accordingly, a higher rating based on limitation of motion is not warranted prior to August 20, 2013.  The 20 percent rating currently assigned already compensates for other manifestations, including spasms with loss of normal lordosis, pain, and functional limitations.  See 38 C.F.R. § 4.71a, General Rating Formula. 

A 40 percent rating has been assigned as of August 20, 2013, which is the date of the Board hearing.  The rating was assigned based on the range-of-motion findings in the December 2014 VA examination report, but the effective date is based on the August 2013 Board hearing testimony, in which the Veteran described worsening symptoms.  The evidence shows that the Veteran does not have ankylosis of the spine, favorable or unfavorable.  Therefore, a higher rating is not warranted under the General Rating Formula as of August 20, 2013.  See id.



Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is assigned if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is assigned if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The evidence shows that the Veteran has not had incapacitating episodes as defined above of at least two weeks during the pendency of this claim.  Therefore, a higher rating is not warranted prior to or as of August 20, 2013 under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Service connection is in effect for radiculopathy of the right lower extremity associated with the Veteran's lumbosacral spine disability.  The Veteran has not appealed the evaluation assigned.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997); see also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The record does not otherwise raise the issue of whether there are other associated neurologic abnormalities.  Accordingly, the evaluation of associated neurologic abnormalities is not within the scope of this appeal.  See id.

The evidence shows that the Veteran's lumbosacral spine disability has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's lumbosacral spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's lumbosacral spine disability with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his lumbosacral spine disability has been manifested by limitation of motion, pain, spasms, an abnormal gait, loss of normal lordosis, and weakness, with associated functional impairment, including limited ability to sit, stand, or walk for prolonged periods.  These manifestations are contemplated under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), which is evaluated under the General Rating Formula or the Formula for Rating IVDS, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  

The Veteran's reported use of a cane and back brace are not mentioned in the rating criteria.  However, there is no evidence of further disability or functional loss as a result of such assistive devices or that they otherwise render application of the ordinary schedular standards impractical. 

Further, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  See 38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, they cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  There is no evidence that the Veteran's lumbosacral spine pathology, symptoms, and functional limitations are not contemplated by the rating criteria, which must be assumed to capture a wide range of disabling manifestations.  Cf. 38 C.F.R. § 4.1.  

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's lumbosacral spine disability different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  



Accordingly, the schedular criteria are adequate to rate the Veteran's lumbosacral spine disability and its severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's lumbosacral spine disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his lumbosacral spine such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined 80 percent evaluation effective July 2007 and 90 percent evaluation effective May 2010 of the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (2016).  A 100 percent evaluation is in effect since September 2014, rendering this issue moot as of that date.  See Johnson 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability).  Accordingly, this issue has not been reasonably raised.    

Because the preponderance of the evidence weighs against ratings greater than 20 

percent prior to August 20, 2013, and greater than 40 percent as of that date, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A rating greater than 20 percent prior to August 20, 2013, and greater than 40 percent as of that date, for lumbosacral strain is denied. 


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


